Citation Nr: 1203848	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for lumbosacral disc derangement.  

3.  Entitlement to increased rating for sciatic nerve involvement with sensory loss of the left second toe, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for PTSD and granted an increased rating of 10 percent for sciatic nerve involvement with sensory loss of the left second toe, effective November 19, 2008.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, regardless of the precise diagnosis.  

The Veteran was denied service connection for major depressive disorder in an unappealed May 2007 rating decision as there was no evidence of a current disability or diagnosis of the disorder.  The current claim is premised on a diagnosis of PTSD, not considered in the May 2007 decision (although a diagnosis of PTSD was constructively of record as reflected in a September 2006 rating decision).  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2011 statement, the Veteran confirmed that he wanted to withdraw the appeal of entitlement to an increased rating in excess of 20 percent for lumbosacral disc derangement.  

2.  Throughout the appellate period, the Veteran's sciatic nerve involvement with sensory loss of the left second toe has not been productive of more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to an increased rating in excess of 20 percent for lumbosacral disc derangement, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2011).

2.  The criteria for an increased rating in excess of 10 percent for sciatic nerve involvement with sensory loss of the left second toe have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.123, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Lumbosacral Disc Derangement  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express consent of the appellant.  38 C.F.R. § 20.204 (2011).

The Veteran perfected an appeal of the March 2009 rating decision that denied entitlement to an increased rating for lumbosacral disc derangement.  In a July 2011 statement, the Veteran's representative wrote that he wanted to withdraw this appeal.  The statement was accompanied by a printed email, also dated in July 2011, in which the Veteran confirmed that he wished to withdraw the appeal as to this issue.

The Veteran has withdrawn his appeal regarding the increased rating for lumbosacral disc derangement; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed without prejudice.

Sciatic Nerve Involvement with Sensory Loss of the Left Second Toe

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received this notice in a June 2009 letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision.  

In a letter issued in December 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was advised to submit evidence in his possession in the December 2008 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the December 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in December 2008 and May 2011 to evaluate the severity of his sciatic nerve involvement with sensory loss of the left second toe.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran was granted service connection for lumbosacral disc derangement with sciatic nerve root symptoms in an unappealed July 1984 rating decision.  Most recently, the RO found in an unappealed May 2007 rating decision that the sciatic nerve involvement was not severe enough to be awarded a separate compensable rating.  

The Veteran's claim for increased rating was received in November 2008.  The relevant focus for adjudicating his claim is the period beginning November 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011).  In the March 2009 rating decision, the RO granted an increased rating of 10 percent for sciatic nerve involvement with sensory loss of the left second toe.  The Veteran clarified in a July 2011 statement that he was only appealing the sciatic nerve component of the rating.  

The RO has evaluated the Veteran's disability under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124 (2011).

For neurologic manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  DC 8520.

During a December 2008 VA examination, the Veteran reported that he had pain in his lower back and down his left leg, numbness in the left foot, and limited mobility for running, walking, and bending over.  His pain occurred sometimes with awakening, with certain movements such as exiting a vehicle or entering a vehicle after rapid walking, or after prolonged sitting.  

Upon examination, a lower extremity vibration test revealed reduced vibratory sensation in the left second toe.  There was normal muscle tone, no atrophy, and reflexes were found to be normal.  

In a January 2009 statement, the Veteran reported radiating pain, weakness, stiffness, and numbness due to his sciatic nerve impairment.  

He received a second VA examination in May 2011 where he reported left foot numbness with pain radiating into the left buttocks.  The course since onset was described as intermittent with remissions and he was treating it with exercises and stretches with a fair response.  He denied balance, coordination, and mobility problems.  The sensory examination was within normal limits for pain/pinprick, light touch and position sense, but there was decreased sensation with vibration in the left second toe and dysesthesias in the left foot.  

Knee and ankle jerk and plantar flexion were normal.  Motor function was within normal limits with normal muscle tone, no atrophy, and no gait disturbance.  The nerve disorder did not affect the functioning of any joint; there was no imbalance or tremor and no evidence of fasciculations.  The examiner diagnosed mild neuropathy of the left lower extremity.  

This record shows that the Veteran's symptoms have been wholly sensory, consisting of intermittent, pain, numbness and loss of vibratory sensation.  The most recent examiner specifically found the disability to be mild.  The previous examiner found that the combined back disability and neurologic impairment generally caused mild to no impairment in daily activities with the exception of the areas of exercise and travel, where moderate impairment was found.  

Given the intermittent nature of the neurologic disability and the fact that it is sensory, a rating based on more than mild incomplete paralysis is not warranted.  Accordingly, the preponderance of the evidence is against the claim, and it is, therefore, denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's disability.  His sciatic nerve involvement with sensory loss of the left second toe manifested by symptoms such as pain, numbness, and decreased sensation.  The recent VA examination shows that the Veteran has reported that his combined back disability has caused difficulty concentrating at work but that he had missed less than one week from work in the past year.  This level of impairment is contemplated by the current ratings, which contemplate considerable time lost from work consistent with the percentage ratings.  38 C.F.R. § 4.1 (2011).  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  During both VA examinations he reported that he was and had been employed full time as a federal contract specialist and missed less than one week of work of over the past 12 months due to his back and sciatic nerve impairment.  There is no evidence that service connected disabilities render him unemployable, and there is no other evidence of unemployability.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

Entitlement to an increased rating for sciatic nerve involvement with sensory loss of the left second toe is denied.  


REMAND

The Veteran has submitted VA mental health treatment records dated through October 2009.  It is not clear whether all relevant records have been obtained.  VA has a duty to seek records of relevant VA treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

VA outpatient treatment records dated in July 2009, show that the Veteran was given a diagnosis of PTSD based on his report of a "friendly fire" incident when his unit inadvertently entered an area at Fort Hood that was subject to live artillery fire and seeing a fellow soldier assaulted by a junior officer.

In a January 2009 statement the Veteran indicated that the friendly fire incident took place on August 15, 1980.  He also furnished his unit assignment.  In March 2009, the RO made a formal finding of a lack of information needed to verify stressors.  It is unclear from this memo; however, what additional information would be needed to request supporting evidence of this incident.

Some of the reported stressors could be construed as personal assaults consisting either of harassment of the Veteran or witnessing assaults on others.  VA has adopted a rating providing that VA will not deny a claim based on personal assault without first telling the claimant that credible supporting evidence of the stressor can consist of evidence other than service treatment records.  38 C.F.R. § 3.304(f)(5) (2011).  The Veteran has not received such notice.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, VA treatment records demonstrate current diagnoses of PTSD, major depressive disorder, and anxiety disorder.  The Veteran has reported several in-service incidents which he asserted caused his current psychological symptoms and disorder(s).  

In a May 2011deferred rating decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder, there is a notation that a VA examination had been ordered on May 6, 2011.  There is no indication that this examination was provided as there is no other information about the scheduled hearing and an examination report has not been associated with the claims folder or within Virtual VA.  The Board notes that once VA undertakes the effort to provide an examination for a service-connection claim, it must ensure that an adequate examination is provided.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

Therefore, the Veteran must be provided with a VA examination to determine whether any currently diagnosed psychiatric disability had onset in or are etiologically connected to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the notice letter required by 38 C.F.R. § 3.304(f)(5).

2.  Obtain all VA records of treatment for a psychiatric disability for the periods from March to July 2009 and since October 2009.

3.  Request credible supporting evidence of the reported friendly fire incident that occurred at Fort Hood on August 15, 1980.  If additional information is needed from the Veteran, advise him of the information that is needed.

4.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of injuries, stressors, and symptoms.

5.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


